DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5, claims 1-4 in the reply filed on 11/28/2022 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiokawa US 2017/0200622.
Regarding Claim 1: Shiokawa US 2017/0200622 discloses all of the claimed limitations including: A vacuum evacuation system (the system is defined by the sum of its parts) for evacuating a gas from a plurality of process chambers (= five process chambers 1 in Figure 11, also see Figure 8), comprising: first vacuum pumps (= five first vacuum pumps 5 in Figure 11, also see Figure 8); buffer tanks (= five abatement units 130, it is noted that abatement unit 130 is disclosed as decompressing the process gas (¶0122), thus element 130 inherently has a larger volume relative to the line feeding it downstream valve 24 in order for it to be able to decompress the process gas as disclosed, thus element 130 is a tank) coupled to the first vacuum pumps, respectively (as seen in Figure 11, each element 130 is coupled to a respective first vacuum pump via elements 20,24); a second vacuum pump 8; and a collecting pipe (7;21,22, ¶0119, ¶0102-¶0103) providing a communication between the first vacuum pumps and the second vacuum pump (¶0119, ¶0102-¶0103, see Figure 11, also see Figure 8).
Regarding Claim 3: Shiokawa US 2017/0200622 discloses all of the claimed limitations including: wherein the buffer tanks (five elements 130) are arranged downstream of the first vacuum pumps (five first vacuum pumps 5 in Figure 11), respectively (as seen in Figure 11, each element 130 is coupled downstream of a respective first vacuum pump via elements 20,24).
Regarding Claim 4: Shiokawa US 2017/0200622 discloses all of the claimed limitations including: wherein the buffer tanks (five elements 130) are arranged below the first vacuum pumps (five first vacuum pumps 5 in Figure 11), respectively (as seen in Figure 11, each element 130 is coupled to a respective first vacuum pump via elements 20,24; Additionally, ¶0119 states that the Figure 11 embodiment is identical to the Figure 8 embodiment except for the additional structures described in the Figure 11 embodiment, and ¶0113 which describes Figure 8 (and also applies to Figure 11 in view of ¶0119) states that the first room is located upstairs and the second room is located downstairs, thus the elements 130 which are shown in Figure 11 as being in the second room would be arranged below the first vacuum pumps 5, as elements 130 in the second room are located downstairs from elements 5 which are located in the first room).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa US 2017/0200622 as applied to claim 1 above, and further in view of Pelaez US 2006/0292014.

    PNG
    media_image1.png
    736
    982
    media_image1.png
    Greyscale
Annotated Figure 11 of Shiokawa US 2017/0200622 (Attached Figure 1)

Regarding Claim 2: Shiokawa US 2017/0200622 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Shiokawa US 2017/0200622 discloses the limitations: further comprising a first room (i.e. first room where elements 1 and 5 are located as seen in Figure 11) having a floor (the floor of the first room is the indicated boundary between the first room and the second room, see Annotated Figure 11 of Shiokawa US 2017/0200622 (Attached Figure 1) above), wherein the first vacuum pumps (first vacuum pumps 5 in Figure 11) are located in the first room (Figure 11) and have process piping passing through the floor of the first room, respectively (i.e. process piping between elements 5 and 20, respectively, see Figure 11 and Attached Figure 1), the buffer tanks (elements 130 in Figure 11) are fixed to the first vacuum pumps by the process piping passing through the floor, respectively (each element 130 is fixed to a respective first vacuum pump and process piping via elements 20 and 24, see Figure 11 and Attached Figure 1), and the first vacuum pumps, the buffer tanks, and the process piping constitute pump units (Attached Figure 1). Shiokawa US 2017/0200622 is silent regarding the structure used to support the first vacuum pumps in the first room, and thus is silent regarding the limitations: bases, wherein the first vacuum pumps are fixed to the bases. 
However Pelaez US 2006/0292014 does disclose the limitations: a base (14;16,18,20,22,24 - Figure 1), a vacuum pump 26 fixed to the base (Figure 1, ¶0014). 
Furthermore, it is noted that in the combination, since each first vacuum pump is fixed to a respective buffer tank via process piping, once the first vacuum pump 5 of Shiokawa US 2017/0200622 is fixed to the base (14;16,18,20,22,24 - Figure 1) of Pelaez US 2006/0292014, then the buffer tank would also be fixed to the base in the combination via the structure of the process piping and the structure of the first vacuum pump; and also in the combination the base taught by Pelaez US 2006/0292014 would be included in the respective pump units, as each respective first vacuum pump 5 of Shiokawa US 2017/0200622 is fixed to a base (14;16,18,20,22,24 - Figure 1) of Pelaez US 2006/0292014, and in the combination the base would be located within the pump unit indicated in Attached Figure 1.
Hence it would have been obvious to one of ordinary skill in the art to replace the unknown structure used to support each respective first vacuum pump 5 in the first room of Shiokawa US 2017/0200622 with the wheeled frame (14;16,18,20,22,24 - Figure 1) of Pelaez US 2006/0292014 in order to support the vacuum pumps in a known manner and make it easier to move vacuum pumps with the wheeled frame when needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saulgeot USPN 5039280 - Discloses a vacuum system where a secondary pump 1 is connected to a primary pump 1 via a passive tank 10 and isolating valve 11. 
Kawasaki USPN 6382249 - Discloses a vacuum system where auxiliary pump 5 is connected to main pump 3 via a valve 8 and trap 68.
Bailey USPN 7278831 - Discloses a vacuum system with a plurality of first pumps an abatement device and one second vacuum pump.
Kraft USPN 6254685 - Discloses structure to decompress gas.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746